FILED
                             NOT FOR PUBLICATION
                                                                              NOV 17 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


QINGHAI HUANG,                                   No.   18-70449

              Petitioner,                        Agency No. A087-885-758

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 13, 2020**
                                Pasadena, California

Before: CHRISTEN and WATFORD, Circuit Judges, and ROSENTHAL,*** Chief
District Judge.

      Qinghai Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ decision dismissing his appeal from the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
Immigration Judge’s (IJ) order denying asylum, withholding of removal, and relief

under the Convention Against Torture (CAT). We have jurisdiction pursuant to 8

U.S.C. § 1252(a), and we deny the petition.1

      Substantial evidence supports the IJ’s adverse credibility determination. See

Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). The IJ found Huang’s

credibility was undermined because he repeatedly changed his testimony. Huang

first described Exhibit J as a diagnostic certificate showing that he had been

sterilized on March 18, 2007. When Huang’s attorney pointed out that the

document was dated March 2, 2007, Huang then said the document was a notice to

appear for the sterilization procedure on March 18, 2007. Separately, on direct

examination by the IJ, Huang said his wife was out of town and hiding from

authorities because his third child had been born, she did not arrive home until

March 11, 2007, and thus the authorities did not become aware of the birth of his

third child until March 11. This created a discrepancy about how Huang could

have received a March 2 notice to appear for a sterilization procedure if authorities

did not learn about the birth of his third child until March 11. When asked to

explain this discrepancy on cross examination, Huang only testified his parents had



      1
       Because the parties are familiar with the facts, we recite only those facts
necessary to decide the petition.
                                          2
received the sterilization notice on March 2, 2007, not him. This answer was

unresponsive to the government attorney’s request that he clarify the discrepancy

regarding how he could have received a notice to appear for a sterilization

procedure on March 2, 2007, if the authorities did not become aware of the birth of

his third child until March 11, 2007.

      Huang then changed his testimony again and said the notice was given to

him three to five months prior to the March 2007 sterilization procedure, in late

2006. This contradicted Huang’s pre-hearing statements to the asylum officer that

his wife obtained the diagnostic certificate because they were fighting and she

wanted proof Huang was sterile. Huang then changed his account again and said

he “volunteered” for the sterilization procedure in place of his wife because she

had a cold.

      The BIA agreed with the IJ that Huang’s differing explanations undermined

his credibility. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“Major

inconsistencies on issues material to the alien’s claim of persecution constitute

substantial evidence supporting an adverse credibility determination.”). Further,

the BIA’s determination that Huang was non-responsive to various questions at his

removal proceeding was supported by substantial evidence. The BIA’s denial of

relief under CAT was also supported by substantial evidence. The record does not


                                          3
compel the conclusion that Huang would more likely than not be subjected to

torture if returned to China. 8 C.F.R. § 1208.16(c)(2); see 8 U.S.C. §

1252(b)(4)(B) (“administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary”).

      In light of the agency’s adverse credibility determination, Huang failed to

meet his burden of establishing eligibility for asylum, withholding of removal, and

protection under the CAT. See Shrestha v. Holder, 590 F.3d 1034, 1048–49 (9th

Cir. 2010).

      PETITION DENIED.




                                         4